Citation Nr: 0723856	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-29 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for status post right 
orbital blowout fracture, with history of occasional 
diplopia, on appeal from the initial determination.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDING OF FACT

The veteran's status post right orbital blowout fracture, 
with history of occasional diplopia, does not result in 
measurable diplopia or visual acuity of the right eye less 
than 20/30-2, and does not result in any characteristic of 
disfigurement, tissue loss, or more than minimal cosmetic 
defect.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post 
right orbital blowout fracture, with history of occasional 
diplopia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.383, 4.84a, 4.118, Diagnostic 
Codes 6074, 6077, 6079, 6090, 7800 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the veteran received VCAA notification 
prior to the initial agency decision in December 2003, which 
granted service connection for a right eye disorder.  In 
December 2001, March 2003, and October 2003 letters, the RO 
provided the veteran notice with respect to his claim.  The 
duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

Further, the Court has held that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  When service connection has been granted and an 
initial disability rating and effective date have been 
assigned, section 5103(a) is no longer applicable.  After an 
appellant has filed a Notice of Disagreement as to the 
initial effective date or disability rating assigned - 
thereby initiating the appellate process - different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A. Id.   

In this case, because the veteran's claim for service 
connection was granted in December 2003 and he was assigned 
an initial disability rating and effective date for that 
award, section 5103(a) notice is no longer applicable.  VA 
met its applicable duties by issuing a complying rating 
decision in December 2003 and a complying statement of the 
case in April 2004 and supplemental statement of the case in 
October 2004.  

Additionally, in his August 2004 substantive appeal, the 
veteran argued that his eye condition should receive a 
compensable rating because he suffers from constant diplopia 
and that he must strain to keep his eyes in focus.  This 
statement indicates that he understands that his disability 
rating depends on the degree, or severity, of disability 
caused by his service-connected eye condition, and in this 
case, specifically the extent of diplopia caused by his 
disability.  As the veteran has actual knowledge as to 
assignment of disability ratings, any lack of VCAA notice 
with regard to this element cannot result in prejudice to the 
veteran.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (actual knowledge on the part of a claimant, of that 
which notice was meant to inform, renders non-prejudicial the 
lack of such notice).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  An 
appropriate VA examination was afforded the veteran in March 
2004.  The Board finds this examination to be sufficiently 
recent to reflect the current severity of the veteran's 
disability on appeal.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006).  





Increased rating

Service connection was established for status post right 
orbital blowout fracture, with history of occasional 
diplopia, by the rating decision that gave rise to this 
appeal.  A noncompensable rating was assigned for this 
disability, effective in April 1999, the date of the 
veteran's claim.  Because this claim arises from the rating 
decision that granted service connection and assigned the 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

In this case, the veteran's eye disability resulted from 
trauma to the right eye during service.  He has claimed 
disability from the residuals of this injury.  He contends 
that, as a result of this injury, and/or surgery to repair 
the fracture, his eye has changed position and he has 
difficulty focusing the right eye.  

Where muscle or nerve function involving the vision is 
implicated, a medical determination must be made as to 
whether the veteran suffers from diplopia.  See 38 C.F.R. § 
4.77.  If diplopia is present, application of 38 C.F.R. § 
4.84a Diagnostic Code 6090 provides for determination of an 
equivalent visual acuity from the measurement in degrees of 
the diplopia.  Once an equivalent visual acuity is 
determined, application of 38 C.F.R. § 4.84a Table V provides 
for a disability ratings under Diagnostic Codes 6061 - 6079.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (2).  
Diplopia that is only occasional or is correctable, is not 
considered a disability.  38 C.F.R. § 4.77.  

Where defective vision in only one eye is the result of a 
service-connected disability, and the veteran is not totally 
blind, 38 C.F.R. § 4.14 precludes using defective vision in 
the nonservice-connected eye in determining the degree of 
disability from defective vision.  The nonservice-connected 
eye must be considered normal or noncompensable.  38 C.F.R. § 
3.383 (2006).

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  Because the veteran is 
not service connected for a disability of his left eye, and 
is not blind, visual acuity of his left eye must be 
considered normal, or non-compensable when determining any 
rating for his right eye.  See 38 C.F.R. § 3.383.  Therefore, 
in relevant part, the rating criteria provides for a 10 
percent evaluation where, for the right eye, the corrected 
visual acuity of the right eye is 20/50, 20/70, or 20/100; a 
20 percent rating where the corrected visual acuity of the 
right eye is 20/200 or 5/200; and a 30 percent rating where 
the corrected visual acuity of the right eye is 10/200 or 
5/200.  See 38 C.F.R. § 4384 Table V.  A 30 percent 
disability evaluation is the maximum amount assignable for 
visual loss ranging from vision of 10/200 in one eye to 
blindness in one eye having only light perception, when the 
nonservice-connected eye is not blind.  38 C.F.R. §§ 3.383, 
4.84a, Diagnostic Codes 6074, 6077, 6079.  

VA outpatient treatment notes, from September 2003, contain 
medical evidence relevant to this claim.  At that time, the 
veteran reported that he has had double vision since his in-
service eye injury.  He states that this has gotten worse 
over the years and that he only sees double when the eyes are 
totally relaxed, and has no other problems.  Visual acuity of 
the right eye was measured at 20 /30 -2 , pinhole corrected 
to 20/25-.  Visual acuity of the left eye was measured at 
20/50+2, pinhole correctable to 20/30.  The practitioner 
stated that there were no signs of interocular surgery or 
scarring.  

In March 2004, the veteran underwent a VA ophthalmology 
examination.  His best corrected visual acuity, using 
pinhole, was 20/20-1 on the right and 20/25 on the left.  
This examiner stated that extraocular movements were full and 
cover test in primary position showed no diplopia, as well as 
othrophoria.  There was a very minimal five diopter V-pattern 
exotropia on extreme up gaze, but no restriction of movement.  
There was no enophthalmus or exophthalmos.  Horizontal 
measurement in primary gaze showed the right eye 
approximately 1 millimeter inferior to the left.  There was a 
minimal amount of scleral show inferiorly in the right 
conjunctivae.  The right maylar imminence was also slightly 
depressed compared to the left.  The remainder of the 
examination was normal.  This examiner stated an impression 
that there was no evidence of strabismus in the primary gaze 
and minimal cosmetic defect noted from the right orbit 
repair.  

The record is absent for any measurements of diplopia, and 
the March 2004 examiner stated that the veteran had no 
diplopia.  Therefore, an equivalent visual acuity cannot be 
assigned to the veteran's right eye under Diagnostic Code 
6090.  The Board is aware of the veteran's assertion, in 
January 2003, that many years ago an optometrist told him 
that his right eye was 12 degrees out of focus.  This 
"hearsay medical evidence" is not competent evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

While the veteran has service-connected disability of the 
right eye, all visual acuity measurements show better vision 
in the right eye than the left eye.  There is no evidence 
showing that the minimal visual acuity deficiency of his 
right eye is the result of the veteran's in-service injury.  
Other than the claimed diplopia, no other deficits in the 
veteran's visual acuity have ever been attributed to his 
disability on appeal.  Regardless, application of the rating 
criteria based on visual acuity would not change the outcome 
of this decision because the veteran does not have corrected, 
or for that matter, uncorrected, visual acuity findings that 
would result in 



a compensable rating.  Therefore, even if the record 
contained competent evidence that the veteran's visual acuity 
of the right eye was affected by his service-connected 
disability in some manner other than by diplopia, the 
criteria for a compensable rating based on visual acuity 
would not be warranted.  

As there is no evidence of any of the other disabilities of 
the eye, including an unhealed injury of the right eye, other 
diagnostic codes for eye disability are not for application.  

The Board has considered whether a rating under the criteria 
for disfigurement of the veteran's face would be appropriate.  
38 C.F.R. § 4.118, the schedule of ratings for skin, provides 
for ratings of disfigurement of the head, face, or neck, 
under Diagnostic Code 7800.  A 10 percent rating is assigned 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability.  An 80 
percent rating is assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with six or more characteristics of disfigurement.

Note 1 to Diagnostic Code 7800 lists the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118 as: (1) scar 5 or more inches (13 or more cm.) 
in length; (2) scar at least one- quarter inch (0.6 cm.) wide 
at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect 
prior to August 30, 2002), pertaining to disfiguring scars of 
the head, face, or neck, provided that a slight disfiguring 
scar of the head, face, or neck warranted a noncompensable 
evaluation.  A moderate disfiguring scar of the head, face, 
or neck warranted an evaluation of 10 percent.  An evaluation 
of 30 percent required a severe disfiguring scar of the head, 
face, or neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.

The clinician who treated the veteran in August 2003 did not 
report any cosmetic defects, including any residual scarring.  
The March 2004 examiner found that the veteran's disability 
included only minimal cosmetic defect.  Even the separation 
report of medical examination, from December 1970, reported 
only a one and one-eighth inch scar below the veteran's right 
eye.  The veteran has asserted that his right orbit fracture 
repair included the permanent insertion of a section of 
plastic.  Assuming, without deciding, that such repair took 
place, this in itself does not constitute a characteristic of 
disfigurement.  There is no evidence of any of the 
characteristics of disfigurement listed under Diagnostic Code 
7800, nor of a moderate disfiguring scar.  The March 2004 
examiner's description of the slight changes in the 
appearance of the veteran's right eye, and his finding of 
only minimal cosmetic defects, demonstrate that the veteran 
does not have gross distortion or asymmetry of any features 
or visible or palpable tissue loss.  Therefore, a rating 
under Diagnostic Code 7800 would not be appropriate.  

Because all competent medical evidence of record demonstrates 
that the veteran's status post right orbital blowout 
fracture, with history of occasional diplopia, does not meet 
any applicable criteria for a compensable rating, his claim 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 


Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to a compensable rating for status post right 
orbital blowout fracture, with history of occasional 
diplopia, on appeal from the initial determination, is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


